UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6378



ANTHONY SMITH,

                                           Petitioner - Appellant,

          versus


STEPHEN D. MULLER,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-61-5-BR)


Submitted:   May 13, 1999                   Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Smith seeks to appeal the district court’s marginal

order denying his motion for reconsideration from the denial of his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998) as

untimely filed.     We have reviewed the record and the district

court’s opinion dismissing the petition as untimely and find no

reversible error.    Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See Smith v. Muller, No. CA-99-61-5-BR (E.D.N.C. Mar. 11,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2